Reynolds, J.
Appeal from a decision of the Workmen’s Compensation Board disallowing appellants’ application for apportionment made pursuant to section 44 of the Workmen’s Compensation Law. The sole question presented here is whether there is substantial evidence to support the board’s finding that claimant was not exposed to conditions causative of or contributing to the occupational disease of Dupuytren’s contracture while employed by respondent Perini, Morrison & Knutson. The record clearly reveals that although claimant’s employment with appellant was brief, it required. extensive use of and pressure on his hands of the type the medical experts concluded would precipitate the occupational disease. By contrast, claimant, who had no motive to color his testimony, steadfastly maintained that although he worked for a considerably longer period with Perini, Morrison & Knutson, his job there was supervisory, “a superintendent, a walking boss ”, and entailed no use of tools or equipment with the exception of instructing new employees as to their use. Moreover, there is no indication of the existence of a lump or lumps on either hand or that claimant experienced even any difficulty with his hands prior to his employment with appellant. Accordingly, on the instant record, and in particular in view of the medical testimony as to the causative factors of the disease, we cannot say that the board could not reach the decision rendered.. Decision affirmed, with one bill of costs to respondents filing briefs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Reynolds, J.